Citation Nr: 0721637	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left varicocele.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to an initial evaluation in excess of 20 
percent for spondylosis of the lumbar spine.

5.  Entitlement to an initial evaluation in excess of 10 
percent for spondylosis of the cervical spine.

6.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder biceps tendonitis.  

7.  Entitlement to an initial evaluation in excess of 30 
percent for duodenitis with irritable bowel syndrome.

8.  Entitlement to an initial evaluation in excess of 10 
percent for allergic rhinitis.

9.  Entitlement to an initial compensable evaluation for old 
calcified granulomas, lungs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1982 to October 
2002.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of November 2002 and January 2006 rating 
decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The veteran's appeal initially included claims of entitlement 
to service connection for a gastrointestinal disorder, 
characterized as ulcerative colitis and peptic ulcer, and 
residuals of a right ankle sprain.  However, in rating 
decisions dated June 2005 and July 2006, the RO granted these 
claims.  They are thus not now before the Board for appellate 
review. 

The veteran testified in support of these claims at a hearing 
held at the RO in San Antonio, Texas, in April 2007, before 
the undersigned Veterans Law Judge.

In a Statement of Accredited Representative in Appealed Case 
dated May 2006, the veteran's representative, on the 
veteran's behalf, raises a claim for an increased evaluation 
for a right wrist disability.  The Board refers this matter 
to the RO for appropriate action.

The Board addresses the claim of entitlement to service 
connection for left varicocele in the Remand section of this 
decision, below, and REMANDS that claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.  

2.  A left knee disorder is not related to the veteran's 
active service.

3.  The veteran does not currently have a right knee 
disorder.

4.  Since discharge, the veteran's low back disability has 
manifested as discomfort, including on motion, pain, 
radiculopathy, spasms and no more than moderate limitation of 
motion, including during flare-ups and on repetitive use. 

5.  Since discharge, the veteran's cervical spine disability 
has manifested as stiffness, tenderness and no more than 
slight limitation of motion, including during flare-ups and 
on repetitive use. 

6.  The veteran is right handed.

7.  Since discharge, the veteran's right shoulder disability 
has manifested as pain, including on motion, crepitus and 
limitation of motion.

8.  Since discharge, the veteran's gastrointestinal 
disability, characterized as duodenitis with irritable bowel 
syndrome, has manifested as stomach cramping and bloating and 
alternating constipation and diarrhea.

9.  Since discharge, the veteran's allergic rhinitis has 
been, at worst, moderately severe, causing 40 to 80 percent 
obstruction of both nasal passages, but not involving polyps.

10.  Since discharge, the veteran's calcified lung granulomas 
have been asymptomatic, involving no active granulomatous 
infection.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).

2.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).

3.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for spondylosis of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-2243 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2001).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for spondylosis of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-2243 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5287, 5290, 5293, 5295 (2001).

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for right shoulder biceps tendonitis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5024, 5201 (2006). 

6.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for duodenitis with irritable bowel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.114, 
Diagnostic Codes 7305, 7319 (2006). 

7.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.97, Diagnostic Code 6522 (2006). 

8.  The criteria for entitlement to an initial compensable 
evaluation for old calcified granulomas, lungs, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.7, 4.97, Diagnostic Code 6525 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

1.  Timing

The RO provided the veteran VCAA notice on his knee claims by 
letter dated August 2005, before initially deciding those 
claims in a rating decision dated January 2006.  The timing 
of such notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.  

The RO provided the veteran VCAA notice on all other claims 
at issue in this appeal by letter dated April 2005, after 
initially deciding those claims in a rating decision dated 
November 2002.  The timing of such notice does not reflect 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  However, for the reasons that follow, 
this timing defect constitutes harmless error.  

First, as explained below, the notice letter, considered in 
conjunction with other letters sent to the veteran during the 
course of this appeal, satisfies the content requirements of 
the VCAA.  Second, in Pelegrini II, the Court recognized the 
need for, and the validity of, notification sent after the 
initial decision in cases where such notice was not mandated 
until after that initial decision had been made.  Although, 
in this case, the VCAA was already in effect at the time the 
RO initially decided the veteran's claims, the only way that 
VA could now provide notice prior to initial adjudication 
would be to vacate all prior adjudications and to nullify the 
notice of disagreement and substantive appeal that the 
veteran filed to perfect his appeal to the Board.  This would 
be an absurd result, forcing the veteran to begin the 
appellate process anew.  Third, in reviewing determinations 
on appeal, the Board is required to review the evidence of 
record on a de novo basis without providing any deference to 
the RO's prior decision.  As such, the veteran is in no way 
prejudiced by having been provided notice after the initial 
RO decision.  Rather, VA afforded him the appropriate 
opportunity to identify or submit additional evidence prior 
to the RO's subsequent adjudication of his claim and the 
Board's consideration of his appeal.  With regard to the duty 
to notify, the VCAA simply requires that VA give a claimant 
an opportunity to submit information and evidence in support 
of his claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard, 4 Vet. App. 
at 384; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2006) (harmless error).  

2.  Content

The content of the aforementioned notice letters, considered 
in conjunction with the content of letters VA sent to the 
veteran in August 2005 and July 2006, reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman. 

In the notice letters, the RO acknowledged the veteran's 
claims, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed him of VA's duty to assist and indicated that 
it was developing his claims pursuant to that duty.  As well, 
the RO provided the veteran all pertinent information on 
disability evaluations and effective dates.  The RO also 
identified the evidence it had received in support of the 
veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to send directly to VA any evidence in his possession 
that pertained to his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records and post-service VA and 
private treatment records.  Since then, in a written 
statement received in May 2006, the veteran has indicated 
that there is no other information or evidence to give to VA 
to substantiate his claims.  

The RO also afforded the veteran VA examinations, during 
which VA examiners discussed the presence, etiology and 
severity of the disorders at issue in this appeal.  The 
veteran does not now assert that the reports of these 
examinations are inadequate to decide the claims at issue in 
this decision.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection

According to written statements, which the veteran submitted 
during the course of this appeal, and a transcript of his 
hearing testimony, which he presented in April 2007, the 
claims file includes correspondence from a private physician 
establishing that he has right and left knee disorders that 
are related to service.  The veteran asserts that he received 
treatment for bilateral knee complaints in service, but 
acknowledges that there may be no record of such treatment.  
He contends that, as a nurse, he was able to seek doctors 
behind the scenes whenever he wished without it being 
recorded in his military records.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and manifested this condition to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Left Knee

Post-service medical records, including private outpatient 
treatment records dated since June 2004 and an August 2005 
letter from a Marine Corps surgeon, confirm that the veteran 
currently has a left knee disorder.  The question is thus 
whether this disorder is related to his active service.  

The veteran's service medical records, including periodic 
examinations, reflect no evidence of in-service left knee 
complaints or treatment.  Rather, the veteran first expressed 
left knee complaints in 2004, over a year after his discharge 
from service, and, since then, no medical professional has 
linked the veteran's left knee disorder to his service.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran has submitted no evidence corroborating his 
assertion that his left knee disorder is related to his 
active service.  

In the absence of such corroborating evidence, the Board 
concludes that a left knee disorder was not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against such 
claim, it must be denied.

2.  Right Knee

Service medical records show that during service, in November 
1984, the veteran received treatment for right knee 
complaints attributed to a strain.  Thereafter, including 
during post-service VA examinations and VA and private 
treatment visits, the veteran never mentioned any residual 
right knee problem and a right knee disorder was not 
diagnosed.  

In the absence of evidence corroborating the veteran's 
assertion that he has a right knee disorder, the Board 
concludes that such a disorder was not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against such 
claim, it must be denied.

B.  Claims for Higher Initial Evaluations

The veteran seeks higher initial evaluations for service-
connected low back, neck, right shoulder, right wrist, 
gastrointestinal and respiratory disabilities.  He asserts 
that the initial evaluations assigned these disabilities do 
not accurately reflect the severity of associated 
symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, with regard to a claim for increase, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

1.  Spine Disabilities 

The RO has evaluated the veteran's lumbar and cervical spine 
disabilities, most recently characterized as spondylosis, as 
20 percent and 10 percent disabling, respectively, pursuant 
to Diagnostic Code (DC) 5242, which governs ratings of 
degenerative arthritis of the spine.  

During the course of this appeal, VA twice amended the DCs 
pertinent to ratings of the spine.  The veteran is thus 
entitled to a consideration of his claims for higher initial 
evaluations for spine disabilities under both the former and 
revised DCs for rating spine disabilities.  The revised 
rating criteria, if favorable to his claims, may be applied 
only for the period beginning on the effective date of the 
regulatory amendment.  The former rating criteria may be 
applied for that period (provided they are not less 
favorable) as well as for the period prior to the effective 
date of the regulatory amendment.  VAOPGCPREC 3-00, 65 Fed. 
Reg. 33,422 (April 10, 2000).  

Prior to the amendments at issue, DC 5295 governed ratings of 
lumbosacral strains and DC 5293 governed ratings of 
intervertebral disc syndrome.  Effective September 23, 2002, 
VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under DC 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2006)).  

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to back ratings.  According to that renumbering, DC 
5237 now governs ratings of lumbosacral strains and DC 5243 
governs ratings of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243).

Prior to September 26, 2003, DC 5290 provided that a 10 
percent evaluation was assignable for slight limitation of 
motion of the cervical spine.  A 20 percent evaluation was 
assignable for moderate limitation of motion of the cervical 
spine and a 30 percent evaluation was assignable for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5290 (2002).

DC 5292 provided that a 10 percent evaluation was assignable 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Evaluations in excess of 20 percent were also assignable for 
ankylosis of the lumbar or cervical spine under DCs 5287 and 
5289.  38 C.F.R. § 4.71a, DCs 5287, 5289 (2002).  An 
evaluation in excess of 40 percent was assignable for 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289 (2002).  

DC 5295 provided that a 10 percent evaluation was assignable 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation was assignable for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A maximum 
evaluation of 40 percent was assignable for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2002).  For 
purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, DC 5243, Note (1) (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  



a.  Lumbar Spine

The veteran asserts that he feels low back pain constantly, 
which radiates to his legs, necessitates the use of a heating 
pad and medication, and causes limitation of motion and 
spasms on forward bending.  He further asserts that such 
symptoms warrant the assignment of an initial evaluation in 
excess of 20 percent.

The evidence in this case establishes that the veteran's 
lumbar spine disability picture does not more nearly 
approximate the criteria for an initial evaluation in excess 
of 20 percent under any applicable DC, former or revised.

During service, the veteran injured his back, was treated 
extensively, placed on profile and underwent testing for low 
back complaints, and was diagnosed, in part, with 
degenerative disc disease of the lumbar spine.  During 
treatment visits, examining medical professionals noted pain, 
including on motion, tenderness, decreased range of motion, 
spasm, and an antalgic gait.  

Since discharge, the veteran has continued to report low back 
complaints and receive VA and private treatment for low back 
symptoms.  As well, he has undergone VA examinations of his 
low back.  Initially after discharge, the veteran's low back 
disability caused few symptoms.  It then gradually worsened 
from 2003 to 2005.  During that time period, the veteran 
received treatment and, thereafter, his low back disability 
appears to have improved.  

More specifically, during a VA examination conducted in July 
2002, the veteran reported continual low back pain and 
stiffness, relieved by stretching, standing and other 
activities, and occasional radiation of the pain.  The 
veteran also reported that his low back disability 
necessitated two to four days of bed rest semiannually, but 
not medical attention.  The examiner noted a moderate amount 
of discomfort during range of motion testing, but no other 
abnormalities, including radiating pain, muscle spasm, 
tenderness, neurological deficits, or limitation of motion.  

During a VA examination conducted in December 2003, the 
veteran expressed no low back complaints.  The examiner noted 
soreness across the low back and limitation of motion 
(flexion to 80 degrees, extension to 25 degrees and right and 
left lateral bend to 25 degrees).  Based on these findings 
and a report of x-rays showing narrowing of the L4-L5 and L5-
S1 disc spaces, the examiner diagnosed degenerative disc 
disease of the lumbosacral spine with mild to moderate lumbar 
pain.

From September 2004 to March 2006, the veteran sought VA and 
private treatment, including with a chiropractor, for 
worsening low back pain.  He indicated that the pain radiated 
to his left leg.  During treatment visits, medical 
professionals noted or diagnosed pain, a strain, and 
radiculopathy, but no weakness or numbness.  In July 2005, a 
physician's assistant noted active spasms.  

During a VA orthopedic examination conducted in June 2006, 
the veteran reported pain, stiffness and limitation of motion 
and flexibility.  He also reported that he last had a flare-
up of back pain in 2004, during which a physician prescribed 
bed rest, and last experienced radiating pain, tingling and 
numbness in 2002.  He indicated that swimming and stretching 
and medication helped alleviate his pain.  An examiner noted 
areas of reported discomfort, normal ranges of motion except 
with regard to forward flexion, which was to 60 degrees (30 
degrees less than normal according to 38 C.F.R. § 4.71a, 
Plate V (2006)), no additional limitation of motion secondary 
to pain, fatigue, weakness or lack of endurance during flare-
ups or on repetitive use, and no neurological deficits.  X-
rays of the lumbar spine showed degenerative changes.  The 
examiner diagnosed spondylosis of the lumbar spine without 
lower extremity radiculopathy.

Considering the entire appeal period at issue, the above 
evidence establishes that the veteran's low back disability, 
at its most severe, manifests as discomfort, including on 
motion, pain, radiculopathy, spasms and no more than moderate 
limitation of motion, including during flare-ups and on 
repetitive use.  These symptoms are contemplated in the 20 
percent evaluation initially assigned this disability.  

There is no evidence of record indicating that prior to the 
regulatory amendments noted above, the veteran's low back 
disability caused more than moderate limitation of motion (On 
one occasion, the veteran had significant (one-third) 
limitation of motion of flexion, but full ranges of 
extension, lateral flexion and rotation.), ankylosis, severe, 
recurring attacks of intervertebral disc syndrome, or severe 
lumbosacral strain.  An initial evaluation in excess of 20 
percent is thus not assignable for the veteran's low back 
disability during any time period at issue under the former 
regulations for rating spine disabilities.   

An initial evaluation in excess of 20 percent is also not 
assignable for the veteran's low back disability under the 
revised regulations for rating spine disabilities from the 
time those regulations became effective.  Since then, the 
veteran's low back disability has not caused forward flexion 
of the thoracolumbar spine of 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks during the 
past 12 months.  By the veteran's own admission, the last 
flare-up of back pain he had in 2004 necessitated three to 
four days of bed rest.  

b.  Cervical Spine

The veteran asserts that his cervical spine disability causes 
spastic problems and pain in his lower left shoulder and 
occasionally hinders his ability to move his neck and lift 
his arm.  He indicates that he has episodes of pain once 
monthly.  He further indicates that the aforementioned 
symptoms warrant the assignment of an initial evaluation in 
excess of 10 percent.

Based on the criteria noted above, the evidence establishes 
that the veteran's cervical spine disability picture does not 
more nearly approximate the criteria for an initial 
evaluation in excess of 10 percent under any applicable DC, 
former or revised.

During service, the veteran injured his neck and was treated 
on multiple occasions for cervical spine complaints, 
including stiffness and pain that radiated.  Since discharge, 
he has continued to report cervical spine complaints and 
receive VA and private treatment for cervical spine symptoms.  
As well, he has undergone VA examinations of his cervical 
spine.

Immediately after discharge, in July 2002, when the veteran 
underwent a VA examination, the veteran's cervical spine 
disability was mild, causing only one objective symptom: 
stiffness.  At that time, x-rays showed moderate degenerative 
disc disease.  Thereafter, including during VA examinations 
conducted in December 2003 and June 2006, such disability 
appears to have remained stable, neither worsening, nor 
improving.

More specifically, during a VA examination conducted in 
December 2003, the veteran indicated that his neck pain had 
necessitated physical therapy and chiropractic care.  The 
examiner noted tenderness at the base of the cervical spine, 
full range of motion and no neurological deficits.  Based on 
these findings and a report of x-rays showing degenerative 
changes in the cervical spine, the examiner diagnosed 
degenerative disc disease of the cervical spine with a mild 
cervical strain.  

During a VA orthopedic examination conducted in June 2006, 
the veteran reported pain, particularly when gazing laterally 
to the left, and stiffness.  He denied weakness, stiffness, 
fatigue, lack of endurance, tingling, numbness, and 
incapacitating episodes of neck pain.  He noted that he 
rarely experienced issues with his neck.  An examiner noted 
poor posture, tenderness, full range of forward flexion, 
extension to 35 degrees (normal being 45 degrees), side 
bending bilaterally to 35 degrees (normal being 45 degrees) 
rotation bilaterally to 75 degrees (normal being 80 degrees), 
no additional limitation of motion secondary to pain, 
fatigue, weakness or lack of endurance during flare-ups or on 
repetitive use, and no neurological deficits.  See 38 C.F.R. 
§ 4.71a, Plate V.  The examiner diagnosed spondylosis of the 
cervical spine without lower extremity radiculopathy.

Considering the entire appeal period at issue, the above 
evidence establishes that the veteran's cervical spine 
disability, at its most severe, manifests as stiffness, 
tenderness and no more than slight limitation of motion, 
including during flare-ups and on repetitive use.  These 
symptoms are contemplated in the 10 percent evaluation 
initially assigned this disability.  

There is no evidence of record indicating that prior to the 
regulatory amendments noted above, the veteran's cervical 
spine disability caused more than slight limitation of motion 
(On one occasion, the veteran had approximately five to ten 
percent limitation with regard to extension, lateral flexion 
and rotation bilaterally, but full range of flexion.), 
ankylosis, moderate, recurring attacks of intervertebral disc 
syndrome, or a strain with muscle spasm and a loss of lateral 
spine motion.  An initial evaluation in excess of 10 percent 
is thus not assignable for the veteran's cervical spine 
disability during any time period at issue under the former 
regulations for rating spine disabilities.   

An initial evaluation in excess of 10 percent is also not 
assignable for the veteran's cervical spine disability under 
the revised regulations for rating spine disabilities from 
the time those regulations became effective.  Since then, the 
veteran's cervical spine disability has not caused forward 
flexion of the cervical spine greater than 15 degrees, but 
not greater than 30 degrees, combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle spasm 
or guarding sufficiently severe as to result in abnormal gait 
or spinal contour.

2.  Right Shoulder Disability

The veteran asserts that his right shoulder disability causes 
discomfort, pain, popping and laxity, symptoms that warrant 
an initial evaluation in excess of 10 percent.

The RO has rated the veteran's right shoulder disability as 
10 percent disabling pursuant to DC 5024.  DC 5024 provides 
that tenosynovitis is to be rated on limitation of motion of 
affected parts, as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5024 (2006).  

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5003 (2006).  The 
appropriate DC for the specific joint involved in this case 
is DC 5201.

DC 5201 provides that a 20 percent evaluation is assignable 
for limitation of motion of the major or minor arm at 
shoulder level, or for limitation of motion of the minor arm 
midway between side and shoulder level.  A 30 percent 
evaluation is assignable for limitation of motion of the 
major arm midway between side and shoulder level, or for 
limitation of motion of the minor arm to 25 degrees from 
side.  A 40 percent evaluation is assignable for limitation 
of motion of the major arm to 25 degrees from side.  38 
C.F.R. § 4.71a, DC 5201 (2006). 

Compensable evaluations are also assignable under DCs 5200, 
5202 and 5203 in certain cases if the evidence establishes 
ankylosis of scapulohumeral articulation, moderate deformity 
of the humerus, and/or malunion of the clavicle or scapula.  
38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 (2006).

The evidence in this case establishes that the veteran's 
right shoulder disability picture does not more nearly 
approximate the criteria for an initial evaluation in excess 
of 10 percent under any applicable DC.

During service, the veteran was treated and placed on 
physical profile for right shoulder pain.  X-rays taken at 
that time showed no abnormalities.  Since discharge, he has 
continued to report right shoulder complaints and has 
received outpatient treatment for right shoulder symptoms, 
primarily pain.  As well, he has undergone VA examinations of 
his right shoulder.  During treatment visits and 
examinations, the veteran's right shoulder disability 
remained stable, neither worsening, nor improving.

More specifically, during a VA examination conducted in July 
2002, the veteran reported pain on lateral movement, which 
flared up three to four times weekly for a duration of 10 to 
15 minutes.  The examiner noted limitation of motion, or more 
specifically, flexion to 170 degrees (normal being 180 
degrees), abduction to 160 degrees (normal being 180 
degrees), bilateral rotation to 80 degrees (normal being 90 
degrees) and no ankylosis.  The examiner indicated that the 
veteran's right shoulder motion was limited due to mild pain.  
X-rays revealed no abnormalities.

During a VA examination conducted in December 2003, the 
veteran expressed no right shoulder complaints.  The examiner 
noted tenderness in the right bicipital groove and full range 
of motion of the right shoulder.  X-rays showed no 
abnormalities.  The examiner diagnosed mild tendonitis of the 
right shoulder.

During a VA orthopedic examination conducted in June 2006, 
the veteran reported continual right shoulder discomfort and 
limitation of motion.  He indicated that he avoided 
activities that exacerbated his right shoulder pain.  An 
examiner noted tenderness to palpation of the right 
subdeltoid region, crepitus, forward flexion to 140 degrees, 
abduction to 150 degrees, extension to 45 degrees, external 
rotation to 80 degrees, internal rotation to 60 degrees, 
complaints of pain on arc motion, and no additional 
limitation on repetitive testing.  See 38 C.F.R. § 4.71 
(2006) (showing normal ranges of shoulder motion, including 
forward flexion and abduction to 180 degrees and internal and 
external rotation to 90 degrees).  X-rays revealed no 
abnormalities.  The examiner diagnosed impingement syndrome 
of the right shoulder with bursitis, but no subluxation 
instability. 

Considering the entire appeal period at issue, the above 
evidence establishes that the veteran's right shoulder 
disability, at its most severe, manifests as pain, including 
on motion, crepitus and limitation of motion.  These symptoms 
are contemplated in the 10 percent evaluation initially 
assigned this disability.  

There is no evidence of record indicating that the right 
shoulder disability hinders the veteran's ability to move his 
right arm beyond shoulder level.  Rather, even during the 
most recent VA examination, the veteran moved his right arm 
50 to 80 degrees beyond shoulder level.  There is also no 
evidence of record indicating that the veteran's right 
shoulder disability involves ankylosis of scapulohumeral 
articulation or impairment of the humerus, clavicle or 
scapula.  An initial evaluation in excess of 10 percent is 
thus not assignable for the veteran's right shoulder 
disability during any time period at issue under any 
applicable DC.    

3.  Gastrointestinal Disability

The veteran asserts that, despite eating healthy foods, he 
experiences spasms in his bowel, alternating constipation and 
diarrhea and abdominal pain, symptoms that warrant the 
assignment of an initial evaluation in excess of 30 percent.

The RO has rated the veteran's gastrointestinal disability as 
30 percent disabling pursuant to DCs 7305 and 7319.  DC 5305 
provides that a 20 percent evaluation is assignable for 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two to three times yearly averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent evaluation is assignable for moderately severe 
duodenal ulcer, less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times yearly.  38 C.F.R. § 4.114, DC 
7305 (2006). 

DC 7319 provides that a 30 percent evaluation is assignable 
for severe irritable colon syndrome; diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal stress.  An evaluation in excess of 30 percent is 
not available under DC 7319.  38 C.F.R. § 4.114, DC 7319 
(2006).  

The evidence in this case establishes that the veteran's 
gastrointestinal disability picture does not more nearly 
approximate the criteria for an initial evaluation in excess 
of 30 percent under any applicable DC.

During service, the veteran received treatment and underwent 
testing and surgical procedures for gastrointestinal 
complaints, including stomach pain, cramping, nausea, black 
stools, diarrhea, heartburn and weakness.  Examining medical 
professionals diagnosed, in part, peptic ulcer disease, 
gastritis and gastroenteritis.

Since discharge, the veteran has undergone VA examinations of 
his gastrointestinal system.  Initially after discharge, 
during VA examinations conducted in July 2002 and December 
2003, he reported episodes of stomach cramping and bloating 
and alternating constipation and diarrhea, which occurred 
several times monthly and lasted 30 minutes.  He indicated 
that stress exacerbated these symptoms.  He further indicated 
that these symptoms did not interfere with his home life or 
duties as a 
full-time student.  He denied having sought treatment for the 
symptoms since service.  Based on testing conducted in July 
2002, one examiner noted mucosal edema of the duodenum 
consistent with mild duodenitis.  The other examiner noted no 
gastrointestinal symptomatology and indicated that the 
gastrointestinal disability was controlled with medication 
and diet.

According to VA and private outpatient treatment records and 
a report of VA orthopedic examination conducted in June 2006, 
the veteran's gastrointestinal disability began to worsen in 
2004.  As a result, he began to seek treatment for 
gastrointestinal complaints, particularly constipation.  

During the examination in June 2006, he reported the same 
complaints noted above.  He further reported that his 
gastrointestinal symptoms did not interfere with his work as 
a teacher, but that, because of the symptoms, he never 
strayed far from a bathroom.  The examiner noted crampy 
abdominal pain and bloating and indicated that the veteran 
had no malnutrition or anemia.  

Considering the entire appeal period at issue, the above 
evidence establishes that the veteran's gastrointestinal 
disability, at its most severe, manifests as stomach cramping 
and bloating and alternating constipation and diarrhea.  
These symptoms are contemplated in the 30 percent evaluation 
initially assigned this disability.  

There is no evidence of record indicating that the veteran's 
gastrointestinal disability is more than moderate, resulting 
in anemia and weight loss.  In fact, since discharge, medical 
professionals have indicated that there is no evidence of 
anemia and the veteran has gained some weight.  Moreover, by 
the veteran's own admission, although he experiences flare-
ups of gastrointestinal symptomatology multiple times 
monthly, such episodes are not incapacitating.  An initial 
evaluation in excess of 30 percent is thus not assignable for 
the veteran's gastrointestinal disability during any time 
period at issue under any applicable DC.    

4.  Respiratory Disabilities

The veteran asserts that he is on medication for his allergic 
rhinitis and that he often has to take leave from work as a 
teacher to receive injections for the condition.  He claims 
that the symptoms he experiences secondary to this disability 
manifest all year round.

The RO has rated the veteran's respiratory disabilities, 
characterized as allergic rhinitis and lung granulomas, 
respectively, as 10 percent and zero percent disabling 
pursuant to DCs 6522 and 6524.  DC 6522 provides that a 10 
percent evaluation is assignable for allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent evaluation is 
assignable for allergic or vasomotor rhinitis with polyps.  
38 C.F.R. § 4.97, DC 6522 (2006).

DC 6524, which governs ratings of granulomatous rhinitis, 
provides that a 20 percent evaluation is assignable for other 
types of granulomatous infection.  A 100 evaluation is 
assignable for Wegener's granulomatosis, lethal midline 
granuloma.  38 C.F.R. § 4.114, DC 7319 (2006).  

The evidence in this case establishes that the veteran's 
respiratory disability pictures do not more nearly 
approximate the criteria for initial evaluations in excess of 
10 and zero percent under any applicable DC.

During service, the veteran received extensive treatment for 
multiple respiratory and pulmonary complaints, including 
productive coughing, itchy and watery eyes, and nasal and 
chest congestion.  Examining medical professionals diagnosed, 
in part, allergic rhinitis.  Testing revealed no active 
pulmonary disease.

Since discharge, he has received outpatient treatment for 
respiratory complaints and has undergone VA examinations of 
his respiratory disabilities.  During VA examinations 
conducted in July 2002 and December 2003, he reported itchy, 
watery eyes, sneezing, a runny nose and interference with 
breathing through the nose.  He denied having pulmonary 
symptoms.  He indicated that he controlled these symptoms 
with medication.  Examiners noted 40 percent obstruction of 
both nostrils secondary to allergic rhinitis and no pulmonary 
symptoms or disease.  

During a VA examination in June 2006, the veteran reported 
the same complaints noted above and denied pulmonary 
problems.  The examiner noted obstruction of both nostrils, 
80 percent on the right.  He characterized the veteran's 
allergic rhinitis as moderately severe with partial 
obstruction of both nostrils.  He further noted no asthma and 
inactive, asymptomatic granulomatous scarring.

Considering the entire appeal period at issue, the above 
evidence establishes that the veteran's allergic rhinitis has 
been, at worst, moderately severe, causing 40 to 80 percent 
obstruction of both nasal passages, but not involving polyps.  
This level of obstruction is contemplated in the 10 percent 
evaluation initially assigned this disability.  The above 
evidence also establishes that the veteran's calcified lung 
granulomas have been asymptomatic, involving no active 
granulomatous infection.  In the absence of evidence of 
polyps secondary to the allergic rhinitis or active infection 
secondary to the granulomas, initial evaluations in excess of 
10 percent and zero percent may not be assigned these 
disabilities during any time period at issue under any 
applicable DC.    


5.  Conclusion

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded different 
evaluations in the future should any of his disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to higher initial evaluations 
for spine, right shoulder, gastrointestinal and respiratory 
disabilities have not been met.  In reaching this decision, 
the Board considered the complete history of the disabilities 
at issue as well as the current clinical manifestations and 
the effect the disabilities have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  The Board 
also considered the benefit-of-the-doubt rule; however, 
because the preponderance of the evidence is against each 
claim, the rule is not for application.  


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

An initial evaluation in excess of 20 percent for spondylosis 
of the lumbar spine is denied.

An initial evaluation in excess of 10 percent for spondylosis 
of the cervical spine is denied.

An initial evaluation in excess of 10 percent for right 
shoulder biceps tendonitis is denied.  

An initial evaluation in excess of 30 percent for duodenitis 
with irritable bowel syndrome is denied.

An initial evaluation in excess of 10 percent for allergic 
rhinitis is denied.

An initial compensable evaluation for old calcified 
granulomas, lungs, is denied.


REMAND

The veteran also claims entitlement to service connection for 
left varicocele.  Additional action is necessary before the 
Board decides this claim.

The VCAA, which requires VA to assist a claimant in obtaining 
evidence necessary to substantiate a claim, is applicable to 
this appeal.  Under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination in support of the claim being remanded is 
necessary.  

Service medical records establish that, during the veteran's 
period of service, in July 1997 and April 1999, medical 
professionals noted, and an ultrasound confirmed, that the 
veteran had left varicocele.  According to post-service 
reports of VA examinations conducted in July 2002 and 
December 2003, the veteran underwent ligation, biopsy and 
removal of the left varicocele in 1996, and now suffers no 
residuals, including urinary dysfunction, of the procedures.  

However, records of the reported procedures are not part of 
the veteran's service medical records or otherwise in the 
claims file.  In fact, as previously indicated, service 
medical records dated after the alleged procedures show the 
continued existence of the left varicocele.  Moreover, 
records of post-service VA outpatient treatment visits dated 
since November 2004 include abnormal urinary findings.

The veteran now asserts that the reports of the VA 
examinations are inadequate to decide the claim being 
remanded because the examiners did not do a simple evaluation 
of his left varicocele.  Given the nature of such a 
condition, the fact that the veteran is a retired nurse who 
has specialized training in medicine, and the aforementioned 
evidence showing recent urinary complaints, the Board agrees 
that another VA examination is necessary.  Without further 
medical information, the Board is unable to respond to the 
veteran's assertion that the condition of left varicocele, 
first diagnosed in service, still exists, thereby warranting 
a grant of service connection. 

Based on the foregoing, the Board remands this case for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for left 
varicocele.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, including, 
if appropriate, an ultrasound, the 
examiner should:

a) Indicate whether the veteran has 
left varicocele or residuals 
thereof;  

b) Offer an opinion regarding 
whether such condition is at least 
as likely as not (50 percent or more 
probability) related to the 
veteran's period of active service; 
and 

c) Provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claim being remanded.  No 
action is required of the veteran unless he receives further 
notice.  He does, however, have the right to submit 
additional evidence and argument on the remanded claim.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


